Citation Nr: 0740645	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  04-01 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tendonitis, right 
foot/ankle.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to an initial compensable rating for 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel



INTRODUCTION

The veteran had more than 25 years of active service, from 
March 1974 through March 2001.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a May 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for sinusitis 
and entitlement to a compensable initial rating for 
hypertension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The Board notes that the veteran limited her claim for 
service connection for tendonitis to right-sided tendonitis.  
The April 2003 VA examination report raises an issue of 
entitlement to service connection for left-sided Achilles 
tendonitis, including as secondary to the service-connected 
plantar fasciitis.  That issue is REFERRED for appropriate 
action.


FINDING OF FACT

The competent medical evidence shows that the veteran's 
currently-diagnosed right Achilles tendonitis is directly 
related to her service-connected plantar fasciitis.


CONCLUSION OF LAW

The veteran's right Achilles tendonitis is proximately due to 
service-connected plantar fasciitis.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran, in February 2002, claimed service connection for 
"right ankle tendonitis, as diagnosed in my SMR's since 
1998."  The Board notes that the veteran's service medical 
records show an April 1998 diagnosis of right foot/ankle 
posterior tibial tendonitis, and a June 1998 diagnosis of 
right Achilles tendonitis.  As such, in light of VA's duty to 
examine claims in the light most favorable to the veteran, 
this matter will be discussed as a claim for tendonitis, 
right foot/ankle.

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999); 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Also, service connection may be 
granted on a secondary basis for a disability that is 
proximately due to a service-connected disability.  38 C.F.R. 
§ 3.310(a).  

In this case, the veteran has a current diagnosis of 
bilateral moderate Achilles tendonitis.  See April 2003 VA 
examination report.  This diagnosis followed a physical 
examination that revealed mild pain to palpation at the 
insertion of the Achilles tendon bilaterally.  X-ray at that 
time revealed calcific tendonitis of the Achilles tendon.  
The examiner diagnosed bilateral moderate Achilles tendonitis 
that is "directly related to" the bilateral mild pes plano 
valgus deformities with associated mild plantar fasciitis.  
The veteran's plantar fasciitis is service connected.  See 
September 2001 rating decision.  As such, there is competent 
medical evidence to show that the veteran's currently-
diagnosed right Achilles tendonitis is proximately due to her 
service-connected plantar fasciitis, even recognizing that 
the right Achilles tendonitis is also related to pes planus, 
for which service connection had not been sought.  Thus, 
service connection for Achilles tendonitis, right, is 
warranted under 38 C.F.R. § 3.310(a).  

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted 
with regard to this claim.  To the extent necessary, VA has 
fulfilled its duties to notify and to assist the veteran in 
the development of her claim.  See 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In light of the 
determinations reached in this case, no prejudice will result 
to the veteran by the Board's consideration of this appeal at 
this time.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

Service connection for right Achilles tendonitis is granted.


REMAND

Sinusitis
The veteran is seeking service connection for sinusitis.  She 
filed her claim within one year of service.  The May 2002 
rating decision denied the claim and suggested that there is 
no evidence of treatment for sinusitis during the veteran's 
service.  The Board has thoroughly reviewed the veteran's 
service medical records, and the RO's assertion is simply 
inaccurate.  The veteran was treated several times in service 
for upper respiratory problems, including sinusitis.  To 
summarize, the service medical records include August 1982 
treatment for rhinitis, February 1985 treatment for 
congestion and bronchitis, April 1990 treatment for 
"possible allergic rhinitis," February 1991 treatment for 
pneumonia/viral syndrome, May 1992 treatment for "sinusitis 
prob. allergic," November 1994 treatment for allergic 
rhinitis, and a March 1995 diagnosis of upper respiratory 
infection, among other service medical records referencing 
allergies or sinusitis.  

The basis of the RO's denial is unclear to the Board, when at 
least intermittent treatment for sinusitis is clearly shown, 
at the very least, in May 1992 and a June 1992 report of 
periodic examination.  After service, the veteran made her 
claim and also reported her history of allergic rhinitis and 
intermittent sinus infections to her VA doctor in January 
2002.  At that time, outpatient treatment records show that 
she was taking Allegra twice daily.  Thus, the claims folder 
establishes evidence of a current disability, coupled with 
evidence of that disability manifesting in service, yet not 
enough evidence to decide the claim, as the current diagnosis 
is not clearly identified and causally connected to the 
symptoms described in service.  Under these circumstances, a 
medical examination and opinion is warranted.  38 C.F.R. 
§ 3.159(c)(4) (2007).

Hypertension
The veteran has been granted service connection for 
hypertension and seeks an initial compensable rating.  A 10 
percent rating is warranted when service-connected 
hypertension is manifested by diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (2007).  
Hypertension must be confirmed by readings taken two or more 
times on at least three different days.  Id. at Note (1).  
While periodic measurements of blood pressure appear in the 
veteran's outpatient treatment records, she was afforded no 
VA examination to determine her current severity of 
hypertension as defined by the regulations.  She is entitled 
to such an examination before her rating is assessed.  As 
such, a remand is required.

Also, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson,  
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA.  Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award.  The notice 
provided to the veteran in this case is not in conformity 
with the Court's Dingess decision.  As such, this matter must 
be remanded for proper notice under 38 C.F.R. § 3.159(b)(1), 
including corrective notice under Dingess.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. 
§ 3.159(b), including issuing corrective


 notice that is compliant with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Obtain the veteran's current VA 
clinical records which reflect treatment 
of allergies, sinusitis, or hypertension, 
from September 2003 to the present.  
Afford the veteran an opportunity to 
identify any relevant non-VA clinical 
records, including alternative types of 
records such as statements from others. 

3.  Afford the veteran a VA examination to 
determine the current nature and etiology 
of the veteran's sinusitis, allergic 
rhinitis, or similar disability.  
Following a thorough examination, the VA 
physician should render any applicable 
current diagnosis, and based upon a review 
of the claims folder, the physician should 
then provide an opinion regarding the 
etiology and onset of the veteran's 
diagnosed disability by addressing the 
following question:  is it more likely 
than not (i.e., probability greater than 
50 percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's sinus 
disorder was caused by disease or injury 
during service, or was first manifested 
during service, or increased in severity 
during service?  A complete rationale 
should be provided for any opinion 
expressed.

4.  Afford the veteran a VA examination to 
determine the current severity of her 
hypertension.  The examiner is asked to 
report based upon readings taken two or 
more times on at least three different 
days.  The predominant level of 
hypertension is required in order for the 
veteran's claim to be addressed in 
relation to the applicable rating 
criteria, as well as information as to 
whether the veteran requires medication(s) 
for control of hypertension.

5.  Readjudicate the veteran's claims, 
including reference to 38 C.F.R. § 3.380 
in adjudicating the claim for service 
connection for sinusitis.  If any benefit 
sought on appeal remains denied, the 
veteran and her accredited representative 
should be issued a supplemental statement 
of the case (SSOC) and given a reasonable 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


